Citation Nr: 0704698	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  96-26 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating for degenerative arthritis 
of the lumbar spine, in excess of 10 percent until February 
17, 2006, and 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from September 1978 to June 
1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Providence, Rhode Island, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This issue was remanded by the Board in October 2005.  While 
in remand status, a 40 percent rating was assigned for the 
low back disorder effective February 2006.  The issue has 
been recharacterized accordingly as set forth on the title 
page.


FINDINGS OF FACT

1.	Prior to February 17, 2006, the veteran's lumbosacral 
spine disorder was primarily manifested by pain on motion, 
with only slight, if any, limitation of motion.  

2.	The veteran's lumbar arthritis is currently manifested by 
limitation of forward flexion to 30 degrees after repeated 
stress testing, with range of motion generally to 60 degrees 
forward flexion, 20 degrees backward extension, 20 degrees 
lateral flexion and 20 degrees rotation.  Ankylosis of the 
lumbosacral spine is not demonstrated.  


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 10 percent 
for lumbosacral arthritis were not met prior to February 17, 
2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Codes 5003, 5292 (2002).  

2.	The criteria for a current rating in excess of 40 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Code 5003, 5242 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in November 2003, October 2005, and 
February 2006 the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In October 2006, the veteran responded that he had 
no further information to submit.  While the Board ordered 
certain treatment records from the veteran's private medical 
care provider to be obtained, the veteran did not return the 
consent forms necessary for this to be accomplished.  

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In this case, the veteran was provided with the 
appropriate information regarding the assignment of the 
effective date that was assigned for the increase of his 
lumbosacral spine disability rating to 40 percent.  

Service connection for arthritis of the lumbar spine was 
awarded by rating decision dated in January 1996, with an 
initial 10 percent rating being assigned.  The veteran 
appealed the propriety of the initial rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After remand by the Board, 
the veteran's rating was increased to 40 percent, effective 
February 17, 2006.  The veteran has continued his appeal of 
that rating as well.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The regulations for the evaluation of disabilities of the 
spine were amended, effective in September 2002 and again in 
September 2003.  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.  It is noted 
that the changes made in September 2002 related to 
degenerative disc disease, which has not been diagnosed.  As 
such, they are not applicable at the present time.  After 
review of the evidence of record, it is noted that the 
veteran underwent several VA compensation examinations prior 
to the change in the applicable regulations and one 
subsequent thereto.  The Board will review the examinations 
prior and subsequent to the regulatory changes separately.  

It is initially noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The Board, in its review of the ratings 
that have been assigned for the veteran's lumbosacral spine 
disorder, has taken the veteran's complaints of pain and 
limitation of function into consideration, where appropriate.

An examination was conducted by VA in November 1995.  At that 
time, examination of the lower back and of the entire spine 
showed normal excursions in all directions except for 
flexion, which lacked about 10 degrees from normal and was 
reported at about 75 degrees.  There was no muscle spasm, no 
scoliosis and no kyphosis.  There were no tender spots along 
the spine.  X-ray studies showed questionable minimal 
narrowing between L4 and L5.  The diagnoses included low back 
pain, aggravated by sitting, standing and working, post-
trauma, that was not corroborated by radiological findings.  

An examination was conducted by VA in August 1998.  At that 
time, the veteran complained of continuous low back ache and 
stiffness.  Examination of the back showed abnormal posture 
in an attempt to compensate for a left leg length discrepancy 
(for which the veteran is service-connected).  Deep tendon 
reflexes were 2+ in both lower extremities.  EMG studies were 
performed and reportedly showed scattered abnormalities of 
the left lower extremity that did not amount to a definite 
diagnosis.  Lumbosacral spine X-ray studies were reported to 
be normal.  The examiner commented that the veteran most 
likely had a lumbosacral strain that resulted from abnormal 
posture caused by his left lower extremity disorder.  

An examination was conducted by VA in November 1998.  At that 
time examination of the veteran's lumbar spine showed no 
spasm or tenderness.  The spine was grossly normal.  Range of 
motion was normal, with 90 degrees of forward flexion; 30 
degrees of hyperextension; 35 degrees of lateral flexion, to 
the left and right; and 30 degrees of rotation, bilaterally.  
The veteran did these motions without pain.  Deep tendon 
reflexes were found bilaterally and were normal at the 
patellae and ankles.  Straight leg raising was to 90 degrees, 
bilaterally, without pain.  The veteran was able to do 
several repetitive movements 25 times without a problem.  The 
pertinent diagnosis was back symptoms, without evidence to 
substantiate them.  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295 (effective prior to 
September 2003).  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292(effective prior to September 2003).  

Evaluations of the veteran's low back disorder that were 
performed prior to the regulatory changes in September 2003 
showed only pain on motion, with little, if any limitation in 
the range of motion.  There was no muscle spasm or tenderness, 
although there was some abnormal posture due to his leg length 
discrepancy.  For a rating in excess of the 10 percent, the 
veteran would have to manifest such symptoms as muscle spasm, 
loss of lateral spine motion or, at least, moderate limitation 
of motion.  None of these were demonstrated and, in November 
1998, the veteran's range of motion, even after repeated 
movements 25 times, was not limited in any way.  Under these 
circumstances, a rating in excess of the 10 percent initially 
assigned was not warranted.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

An examination was conducted by VA in February 2006.  At that 
time, the veteran complained of a constant dull pain that 
increased to a sharp pain when he wore himself out.  The 
sharp pain occurred every two to three weeks.  He rated the 
dull pain as from 4 to 6 out of 10 and the sharp pain as 10 
out of 10.  The pain radiated down the right paravertebral 
area.  He reported weakness, stating that he had trouble 
carrying his mail bag at work.  He reported stiffness 40 
percent of the time.  He stated that he had instability four 
to five times per year.  He denied edema, paresthesia or bowl 
or bladder problems.  He reported flare-ups that occurred 
four to five times per year and lasted three to five days.  
He did not use a back brace or walking aid.  Examination of 
the back shoed no edema, spasm, or tenderness to palpation.  
His musculature was within normal limits and there were no 
visible scars.  Forward flexion was from 0 to 60, with a 
normal of 90 degrees.  Extension was from 0 to 20, with a 
normal of 30 degrees.  There was end point pain with 
extension.  Lateral extension was from 0 to 20 degrees, with 
a normal of 30 and end point pain on the right.  Rotation was 
from 0 to 20, with a normal of 30 degrees and with end point 
pain.  Romberg testing was negative.  Hell and toe walk, and 
tandem walk were normal.  He could half-squat, but not duck 
walk.  Straight leg raising was to 70 degrees, without pain 
or radiculopathy.  Muscle strength was 5/5.  Patella reflexes 
were absent, but Achilles tendon reflexes were 1+, 
bilaterally.  The veteran had full sensation.  Repetitive 
stress testing with a 5 pound weight was accomplished 10 
times, but forward flexion was to only 30 degrees in the 
lower back.  There was no weakness, fatigue or 
incoordination.  The diagnosis was that the veteran's 
objective data did not rise to the level of a clinical 
diagnosis, with the veteran having subjective complaints of 
pain and range of motion, but with normal X-ray studies.  

The veteran was awarded a 40 percent disability rating on the 
basis that he could only forward flex to 30 degrees after 
repeated stress testing with a 5 pound weight.  Absent 
neurologic findings, which have not been demonstrated, for a 
rating of 50 percent, the next highest evaluation, ankylosis 
of the lumbosacral spine would have to be demonstrated.  
There is no evidence that the veteran has ankylosis of the 
lumbosacral spine or any disability that approximates 
ankylosis.  As such, a rating in excess of 40 percent is not 
currently warranted.  


ORDER

A rating in excess of 10 percent for lumbar arthritis, prior 
to February 17, 2006, is denied.  

A current rating in excess of 40 percent for lumbar arthritis 
is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


